DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-12 are dependent on Claim 1. Regarding Claim 1, Staelin et al. (US 6059062 A I) (hereinafter “Staelin”) teaches the second, third, fourth, and fifth elements of Claim 1 (hereinafter (1b), (1c), (1d), and (1e), respectively) but does not teach the first or last elements of the claim (hereinafter (1a) and (1f), respectively). Staelin teaches
 (1b), first and second foot couplers, each foot coupler configured to couple a foot of a user to a corresponding cross skate body of the cross skate bodies (Background Paragraph 23: “…there are many mechanisms for attaching the roller skate to a user's foot, for instance: restraining straps that wrap around a user's foot, with or without a shoe; or a restraining boot that envelopes a user's foot, with or without a shoe.”);
(1c), a first traction motor coupled to drive at least one of the first and second wheels of the first cross skate body (Background Paragraph 8: “…the invention relates to a pair of powered roller skates where each skate has…a motor coupled to at least one of the wheels.”);
(1d), a second traction motor coupled to drive at least one of the first and second wheels of the second cross skate body (Background Paragraph 8: “…the invention relates to a pair of powered roller skates where each skate has…a motor coupled to at least one of the wheels.”);

As indicated above, Staelin teaches (1b), (1c), (1d), and (1e) but does not teach (1a) or (1f). The prior art does not teach or suggest
(1a), A device comprising: first and second cross skate bodies each having a frame configured to support at least first and second wheels situated inline of each other, each frame having at least one compartment configured to position a corresponding power source of first and second power sources and a steering damper configured to damp steering motion of the first wheels;
(1f), that the steering damper is actively controlled by the controller.
Claims 13, 14, 16, 17, and 21 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 13; Claims 14, 16, 17, and 21 are dependent on Claim 13. Regarding Claim 13, Staelin et al. (US 6059062 A I) (hereinafter “Staelin”) teaches the first, fourth, fifth, sixth, and seventh elements of the claim (hereinafter (13a), (13d), (13e), (13f), and (13g), respectively) but does not teach the second, third, or the eighth elements of the claim (hereinafter (13b), (13c), and (13h), respectively). Chen et al. (US 20070252354 A1 I) (hereinafter “Chen”) teaches (13b). Staelin teaches

(13d), first and second foot couplers, each foot coupler configured to couple a foot of a user to a corresponding cross skate body of the cross skate bodies (see (1b), above);
(13e), a first traction motor coupled to drive at least the second wheel of the first cross skate body (see (1c), above);
(13f), a second traction motor coupled to drive at least second wheel of the second cross skate body (see (1d), above);
(13g), a controller configured to: receive a drive signal from a drive controller, and control the first and second traction motors to drive the corresponding wheels in accordance with the drive signal (see (1e), above).
As indicated above, Staelin teaches (13a), (13d), (13e), (13f), and (1g) but does not teach (13b). Chen teaches
(13b), a fork for supporting the first wheel of each of the skate bodies in a caster configuration (Paragraph 0044: “Referring now to FIG. 4…Axle 40 is mounted in fork 96 of frame 42. Wheel 36 is mounted on hub 38 which is mounted for rotation about axle 40.”).
As indicated above, neither Staelin nor Chen teaches (13c) or (13h). The prior art does not teach or suggest
(13c), a steering damper coupled to the fork;
(13h), that the steering damper is actively controlled by the controller.
Claims 18-20 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 18; Claims 19 and 20 are dependent on Claim 18. Regarding Claim 18, Staelin teaches the first, third, fourth, fifth and sixth elements of the claim (hereinafter (18a), (18c), (18d), (18e), and (18f), respectively) but does not teach the second or seventh elements of the claim (hereinafter (18b) and (18g), respectively). Staelin teaches
(18a), a cross-skate device comprising first and second cross skate bodies each having a frame configured to support at least first and second wheels situated inline of each other, each frame having at least one compartment configured to position a corresponding power source of first and second power sources (see (1a), above);
(18c), first and second foot couplers, each foot coupler configured to couple a foot of a user to a corresponding cross skate body of the cross skate bodies (see (1b), above);
(18d), a first traction motor coupled to drive at least one of the first and second wheels of the first cross skate body (see (1c), above);
(18e), a second traction motor coupled to drive at least one of the first and second wheels of the second cross skate body (see (1d), above);
(18f), a controller configured to receive a drive signal from a drive controller, and control the first and second traction motors to drive the corresponding wheels in accordance with the drive signal (see (1e), above).
As indicated above Staelin does not teach (18b) or (18g). The prior art does not teach or suggest
(18b), a steering damper coupled to each frame and configured to damp steering motion of the corresponding first wheels;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618